UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       _____________

                           No. 20-3177
                          _____________

                      SURENDER MALHAN,
                              Appellant

                                 v.

DAVID B. KATZ; GURBIR SING GREWAL; PHILIP DUNTON MURPHY
                      _______________

           On Appeal from the United States District Court
                     for the District of New Jersey
                   (D.C. Civil No. 2-20-cv-08955)
            District Judge: Honorable Susan D. Wigenton
                           _______________

            Submitted Under Third Circuit L.A.R. 34.1(a)
                          June 22, 2021

  Before: SMITH, Chief Judge, MATEY, and FISHER, Circuit Judges.
                         _______________

                       JUDGMENT ORDER
                         _______________
       After consideration of all contentions raised by appellant, it is ADJUDGED AND
ORDERED that the judgment of the district court be and is hereby affirmed. Costs taxed
against appellant.

                                       By the Court,


                                       s/ Paul B. Matey
                                       Circuit Judge


Attest:


s/ Patricia S. Dodszuweit
Clerk


Dated: June 24, 2021




                                          2